Citation Nr: 1400243	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  12-20 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for service-connected patellofemoral syndrome of the right knee. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by: Nancy Foti, Attorney 	


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1984 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision that granted service connection for patellofemoral syndrome of the right knee and assigned a 10 percent disability rating.  

The Veteran submitted a February 2011 notice of disagreement (NOD) and the RO then issued a June 2012 statement of the case (SOC), continuing the 10 percent disability rating.  The Veteran perfected his appeal in August 2012.  

In a September 2012 statement, the Veteran's representative raised the issue of entitlement to TDIU benefits, in the context of the increased rating claim.  The TDIU issue will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. 
 

FINDING OF FACT

The Veteran's service-connected right knee disability is manifested by extension better than 5 degrees and flexion better than 60 degrees, but with painful motion; the right knee is not clinically shown to be unstable.   


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess of 10 percent for patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, 5261 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that the Veterans Claims Assistance Act (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable AOJ decision on the claim for VA benefits.  The Board observes that the Veteran has appealed the propriety of the initially assigned rating for his right knee condition.  VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).   

In this case, the Veteran's claim for service connection for patellofemoral syndrome of the right knee was granted and an initial rating was assigned in the August 2010 rating decision.  Therefore, as the Veteran appealed the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose the notice is intended to serve has been fulfilled.   Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  The claims file includes service treatment records, private medical and VA treatment records, as well as VA examination reports.  In March 2013, the Veteran's representative requested a ninety (90) day extension to obtain additional medical evidence.  The request was granted and the Board notes that no additional medical evidence was received since that time pertaining to the claim on appeal.    

As indicated, the Veteran received three VA examinations in connection with his right knee claim on March 2007, June 2010, and December 2011 and he has alleged that these examinations are inadequate.  The Veteran alleged that the March 2007 VA examination was inadequate as the examiner failed to consider all possible knee conditions.  See December 2009 Representative's Statement.  The Veteran was then afforded a VA examination in June 2010.  The Veteran contended that the June 2010 examination was inadequate because the VA examiner misunderstood the Veteran's complaints regarding flare-ups and that the examiner did not adequately discuss any additional limitation of motion due to pain or repetitive use testing.  See January 2011 Lay Statement, February 2011 NOD, and July 2013 Written Brief Presentation.  VA then provided the Veteran with a December 2011 VA examination.  The Veteran now contends that the June 2010 and December 2011 examination reports are inadequate because the examiners failed to adequately comment on the loss of function due to flare-ups and the impact of flare-ups on the Veteran's range of motion.  See February 2011 NOD, August 2012 statement in lieu of a VA Form 9, and July 2013 Written Brief Presentation.  
	
When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the June 2010 and December 2011 VA examiners stated that loss of function, due to flare-ups, could not be determined without resorting to mere speculation, the examiners provided a detailed picture of the Veteran's knee condition based on a review of the file and relevant medial history, together with a physical examination.  Moreover, with the examiners not having witnessed an actual flare-up by this particular Veteran, stating that any loss of function due to such a flare-up would be speculation, is not an unreasonable conclusion.  In any event, the June 2010 VA examination report did note that the Veteran's range of motion after repetitive testing was limited by pain and the December 2011 VA examination report indicated that the Veteran experienced minimal functional limitation and less movement than normal.  In these circumstances, the Board considers the reports adequate to evaluate the impairment at issue.  

The Board also notes that the Veteran contended that he experienced flare-ups during cold weather, but observes the last VA examination was appropriately provided in the winter and the Veteran has not contended, and the evidence does not suggest, that the right knee condition has worsened since the December 2011 examination.  Under these circumstances, further examination is not necessary.   


Initial Rating for Right Knee Condition

Applicable Laws and Regulations 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2013).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the Veteran or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Degenerative arthritis is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, which provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

With respect to the knee, separate ratings may be assigned for limitation of extension, limitation of flexion and for instability, if indicated by the evidence.  VAOPGCPREC 23-97 (July 1, 1997), VAOGCPREC 9-2004 (September 17, 2004).

Disabilities of the knee are rated under the provisions of 38 C.F.R. § 4.71a, DCs 5256 through 5263 (2013).  The Veteran is not shown to have ankylosis (DC 5256), symptomatic removal of semilunar cartilage (DC 5259), or genu recurvatum (DC 5263), so those DCs are not applicable.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).    

Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation for impairment to a slight degree, a 20 percent evaluation for impairment to a moderate degree, and a 30 percent evaluation for impairment to a severe degree.  38 C.F.R. § 4.71a, DC 5257 (2013).

Dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint is rated under DC 5258.  The only rating under this DC is 20 percent.

Normal range of motion (ROM) of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a (2013).  

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees, or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2013).

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees, or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2013).

Furthermore, in any rating claim, "staged ratings" are for consideration.   Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 
 
The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide sufficient reasons and bases in support of an appellate decision, there is no need for a detailed discussion of all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but only such evidence as is relevant must be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the appeal.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the Veteran be addressed).  

Evidence and Analysis 

By way of background, the Veteran filed a June 2003 claim for service connection of a right knee condition.  This claim for service connection was before the Board in October 2006 and the Board remanded the claim for a VA examination.  The Board denied the claim in February 2008 after a VA examination was conducted and then the Court granted a Joint Motion for Remand (JMR) in March 2009 for further clarification of the Veteran's right knee condition.  Pursuant to the Court order, the Board remanded the claim in December 2009 for an additional VA examination and the RO, in August 2010, granted service connection for patellofemoral syndrome of the right knee with a 10 percent disability rating, effective from June 2003.  The Veteran now contends that he is entitled to a disability rating in excess of 10 percent.  

The Veteran's VA treatment records dated July 2001 through October 2005 indicate treatment for degenerative joint disease of the right knee.  The Veteran's private treatment records showed signs of degeneration of the knee meniscus but no evidence of fracture, dislocation, or joint effusion.  The Veteran noted occasional radiating leg pain and that his pain became worse in cold weather.  See June 2005, January 2006, and March 2006 Treatment Records.  The March 2006 VA treatment record noted that the Veteran's right knee had a range of motion from 0 to 130 degrees.        

The Veteran was afforded a VA examination in March 2007.  The VA examination report noted no bed rest or incapacitation, locking, subluxing or dislocating, joint line tenderness, discomfort or difficulties with range of motion testing, or instability.  The examination report did state that the Veteran's pain worsened in cold weather and while running or using stairs.  The Veteran had flexion to 140 degrees and full extension at 0 degrees after repetitive testing.  The examiner diagnosed the Veteran with patellofemoral syndrome.

In March 2007, the Veteran received an examination from his private doctor.  The Veteran stated that his knees "pop and snap" and that he had a history of shin splints but did not provide more detail as to the origin or onset of the shin splints.  The doctor noted that the Veteran had excellent stability, full extension, and flexion to 140 degrees.  He had no effusion, instability, edema, or particular joint line pain.  

The Veteran had a VA examination in June 2010 where the Veteran stated that he experienced "pain, locking, and stiffness" in his knees.  The examination report noted that after repetitive testing, the Veteran had full extension to 0 degrees and flexion to 100 degrees.  The Veteran had no tenderness, spasms, edema, fatigue, lack of endurance, weakness, incoordination, or instability.  The examination report stated that loss of function, due to flare-ups, cannot be determined without resorting to mere speculation but that functional limitation due to the patellofemoral syndrome was minimal.  

The Veteran's VA treatment records indicate that the Veteran reported difficulty with balance "at times" but that "home exercises" helped with decreasing the pain.  See VA Treatment Records, dated August 2010 - September 2010.  

The Veteran, in his February 2011 NOD, contended that the June 2010 VA examination was inadequate as the examiner did not appropriately consider the Veteran's flare-ups.  The Veteran, in his January 2011 lay statement, stated that he experienced flare-ups three times a month during changes in the weather.  During flare-ups, he walked with a cane and his knee's range of motion was reduced by 60 to 70 percent of its usual range. 

The Veteran was afforded another VA examination in December 2011.  The examiner noted that the Veteran experienced no deformity, malalignment, edema, tenderness, spasms, fatigue, lack of endurance, incoordination, or instability.  The Veteran reported flare-ups  during cold weather, and although the examiner stated that the loss of function due to flare-ups cannot be determined without resorting to mere speculation, range of motion after repetitive use was from 0 degrees extension to 130 degrees flexion, the same was the case before the repetitions.  Further, it was noted that painful motion began at 130 degrees, and that the Veteran's functional loss was simply less movement than normal.  The Veteran also had normal strength in knee flexion and knee extension and normal anterior, posterior, and medial-lateral stability.  There was no reported history of patellar subluxation or dislocation, and the functional limitation was characterized as minimal.  

A June 2012 X-ray report from the Veteran's private chiropractor noted degenerative changes and spurring.  The chiropractor's August 2012 addendum stated that the Veteran's right knee condition impaired the Veteran's functional ability to retain gainful employment and that the X-ray evidence showed two or more major joints or joint groups with occasional incapacitating exacerbations.  The report did not indicate any episodes of locking, nor describe the incapacitation that was asserted.  Indeed, the assertion of incapacitation appears to have been attributed to the left knee, since it follows that portion of the report which addressed that knee.  

On review of the evidence above, the Board finds that the criteria for a rating higher than 10 percent are not met under any applicable diagnostic code. 

Regarding range of motion, the Veteran's flexion has consistently been more than 60 degrees, so a compensable rating is not warranted under DC 5260.  His extension has consistently been less than 5 degrees, so a compensable rating is not warranted under DC 5261.        

The Veteran's June 2010 VA examination indicated that the Veteran's range of motion was limited by pain and the Veteran's December 2011 VA examination also indicated that there was objective evidence of painful motion and "minimal" functional limitation.  As the Veteran has evidence of degenerative joint disease in his right knee, has painful but noncompensable range of motion, and has reported flare-ups during cold weather, he is entitled to a 10 percent rating based on painful motion.  There is no probative evidence that right knee motion is limited to the degree required for a higher rating under the limitation of motion codes.  38 C.F.R. §  4.40, 4.45, 4.59 (2013); DeLuca, 8 Vet. App. at 202.  His painful range of motion is appropriately compensated by the current rating.      
  
In the August 2012 addendum report, the Veteran's private chiropractor stated that two or more major joints or joint groups had occasional incapacitating exacerbations.  However, a 10 or 20 percent rating under 5003 for X-ray evidence of involvement of two or more major joints under DC 5003 is only applicable when there is an absence of limitation of motion, which is not the case in the present appeal.  See 38 C.F.R. § 4.71a, DC 5003 (2013).  Likewise, incapacitating episodes have not been credibly attributed to the right knee, and that 20 percent rating would contemplate both joints.   Here, the Veteran is service connected for both the right and left knee, each evaluated as 10 percent disabling, which combines to a 20 percent rating.  Thus, another 20 percent rating would evaluate the same disability twice, a practice to be avoided.  38 C.F.R. § 4.14.  
  
Although VA treatment records and the Veteran's January 2011 lay statement indicate that the Veteran, at times, used a cane, a VA doctor noted that the Veteran was "not using [the cane] appropriately.  He swings the cane freely in a haphazard, nonsequenstial manner that does nothing to assist him in his balance or weight bearing."  See VA Treatment Record, dated August 2010.  Although the Veteran stated during the June 2010 examination that his right knee condition affects his balance, the March 2007, June 2010, and December 2011 VA examination reports do not note the presence of subluxation or instability.  Further, the Veteran's March 2007 private doctor stated that the Veteran had "excellent stability."  Accordingly, a compensable rating is not warranted under DC 5257.         

Even though the March 2007 VA examiner diagnosed the Veteran with a left medial meniscal tear, the record does not indicate evidence of dislocated semilunar cartilage.  See June 2010 and December 2011 VA examination reports.  Even if the Veteran does have dislocated semilunar cartilage and even though he reported locking of the knee, there is no indication that such locking is frequent.  Further, there is no evidence of frequent effusion as the Veteran's March 2007, June 2010, and December 2011 VA examination reports stated that the Veteran did not have effusion.  The Veteran's private January 2006 doctor also indicated no evidence of effusion of the right knee.   As such, DC 5258 is not applicable. 

Although there is conflicting evidence of record regarding the Veteran's history of shin splints, there is no evidence of any current impairment of the tibia and fibula impacting the right knee and therefore DC 5262 is not applicable.  

Review of the claims file shows that the criteria for a rating higher than 10 percent were not met at any distinct period during the course of the appeal, so a staged rating is not applicable.  Hart, 21 Vet. App. at 505.  

The Board has considered the lay evidence offered by the Veteran.  In the Veteran's January 2011 statement, he stated that he experienced flare-ups and swelling three times a month due to changes in the weather and that during flare-ups, the movement of his joint was reduced by approximately "60 to 70 percent of its usual range."  Although the Veteran is competent to discuss his symptoms and describe the changes in his symptomatology, he is not shown to be competent to evaluate the loss of range of motion to a specific percentage.  See Layno, 6 Vet. App. at 470; Jandreau, 492 F.3d at 1376.  Moreover, a 70 percent loss of 130 degrees of flexion, would still leave more than 30 degrees of flexion.  
  
In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplates the Veteran's disability.  The manifestations of the Veteran's service-connection right knee disability, including limitation of motion due to pain and functional limitation, are specifically contemplated by the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's right knee disability and referral for consideration of extraschedular rating is not warranted. 

In reaching the decision that a disability rating greater than 10 percent for the Veteran's right knee condition is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial disability rating in excess of 10 percent for patellofemoral syndrome of the right knee is denied.  


REMAND

Since the Veteran raised entitlement to TDIU in the context of his increased rating claim, and the matter has not been addressed by the RO, it must be remanded for initial consideration.   
    
Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran and his representative a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, concerning the information of evidence needed to establish entitlement to TDIU benefits. 

2. Request that the Veteran identify any outstanding VA or private treatment records pertaining to his TDIU claim.  Take appropriate measures to request copies of any outstanding records of treatment and associate these records with the claims file. 

3. Notify the Veteran that he may submit statements, including statements from others, describing the symptoms of his service-connected disabilities and the impact on his ability or inability to work. 

4. After undertaking any additional development deemed appropriate, the RO should adjudicate the TDIU claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


